Exhibit 99.1 NEWS RELEASE Contacts: Brian Feldott Director, Investor Relations Newpark Resources, Inc. bfeldott@newpark.com 281-362-6800 FOR IMMEDIATE RELEASE NEWPARK RESOURCES REPORTS FIRST QUARTER 201 6 RESULTS THE WOODLANDS, TX – APRIL 28, 2016 – Newpark Resources, Inc. (NYSE: NR) today announced results for its first quarter ended March 31, 2016. Total revenues for the first quarter of 2016 were $114.5 million compared to $150.6 million in the fourth quarter of 2015 and $208.5 million in the first quarter of 2015. Net loss for the first quarter of 2016 was $13.3 million, or $0.16 per share, compared to a net loss of $83.1 million, or $1.00 per share, in the fourth quarter of 2015, and net income of $1.0 million, or $0.01 per diluted share, in the first quarter of 2015. First quarter 2016 results included the impact of the following: ● $3.4 million of pre-tax charges ($2.2 million after-tax) associated with workforce reductions, predominately in North America. ● $1.9 million gain ($1.2 million after-tax) associated with the purchase of a portion of our convertible senior notes in the open market. In addition, the first quarter 2016 results include a $1.6 million reduction in depreciation expense associated with rental mats in the Mats and Integrated Services segment, reflecting increases in estimated useful lives and residual values. Combined, the two items above, along with the change in rental mat depreciation expense resulted in a net improvement of $0.1 million to pre-tax loss ($0.1 million after-tax). Paul Howes, Newpark’s President and Chief Executive Officer, stated, “With the continuing sharp decline in North American drilling activity, the market environment proved to be challenging, leading to a 31% sequential decline in North American Fluid revenues in the first quarter. Internationally, the market is also showing a greater impact of the prolonged weakness in commodity prices, causing customers to delay certain projects, and putting increased pressure on pricing. International Fluids revenues declined by 16% sequentially, largely driven by the non-recurring nature of prior quarter product sales into the Republic of Congo, as well as the successful completion of the deepwater Black Sea project. In the Mats segment, rental and service revenues increased by 17% sequentially, benefitting from a 50% increase in rental and service revenues from non-exploration markets. Meanwhile, mat sales activity remained soft in the first quarter, leading to a 22% sequential decline in total segment revenues. “In response to the continued weakness and near-term uncertainty in the North American market, we initiated additional cost reduction actions during the first quarter, including a temporary salary reduction for a significant number of North American employees, including executive officers, the suspension of the Company’s matching contribution to the U.S. defined contribution plan, as well as a reduction in cash compensation paid to our Board of Directors, in order to further align our cost structure to the current activity levels,” added Howes. “While the timing of the eventual recovery in drilling activity remains uncertain, we fortunately continue to benefit from our strong balance sheet position, and remain focused on driving additional working capital reductions to preserve our liquidity through this challenging environment.” Segment Results The Fluids Systems segment generated revenues of $98.7 million in the first quarter of 2016 compared to $130.1 million in the fourth quarter of 2015 and $171.9 million in the first quarter of 2015. Segment operating loss was $15.2 million in the first quarter, compared to an $83.6 million operating loss in the fourth quarter of 2015 and $1.7 million in the first quarter of 2015. The segment results for the first quarter of 2016 included a $3.2 million charge associated with workforce reductions. The Mats and Integrated Services segment generated revenues of $15.9 million in the first quarter of 2016 compared to $20.5 million in the fourth quarter of 2015 and $36.6 million in the first quarter of 2015. Segment operating income was $3.7 million in the first quarter of 2016 compared to operating income of $2.9 million in the fourth quarter of 2015, and $15.6 million in the first quarter of 2015. The first quarter of 2016 results include a $1.1 million gain from the sale of used mats from our rental fleet. In addition, first quarter 2016 operating income benefitted from a $1.6 million reduction in depreciation expense associated with our rental mat fleet, reflecting increases in estimated useful lives and residual values. 2 Liquidity update As of March 31, 2016, the Company had $82.5 million of cash, and no amounts drawn under its revolving credit facility. As anticipated, no amounts are currently outstanding under this facility, however, with the further deterioration in the North American markets in recent months, we were unable to remain in compliance with the facility’s financial covenants as of March 31, 2016. We are currently in advanced discussions with the bank group regarding alternatives, which are likely to incorporate asset-based lending characteristics, rather than cash-flow driven capacity, to ensure access to additional liquidity through the market cycle, if needed. CONFERENCE CALL Newpark has scheduled a conference call to discuss first quarter 2016 results, which will be broadcast live over the Internet, on Friday, April 29, 2015 at 10:00 a.m. Eastern Time / 9:00 a.m. Central Time. To participate in the call, dial (412) 902-0030 and ask for the Newpark conference call at least 10 minutes prior to the start time, or access it live over the Internet at www.newpark.com.For those who cannot listen to the live call, a replay will be available through May 13, 2016 and may be accessed by dialing (201) 612-7415 and using pass code 13633681#. Also, an archive of the webcast will be available shortly after the call at www.newpark.comfor 90 days. Newpark Resources, Inc. is a worldwide provider of value-added drilling fluids systems and composite matting systems used in oilfield and other commercial markets. For more information, visit our website at www.newpark.com. This news release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act that are based on management's current expectations, estimates and projections. All statements that address expectations or projections about the future, including Newpark's strategy for growth, product development, market position, expected expenditures and financial results are forward-looking statements. Some of the forward-looking statements may be identified by words like "expects," "anticipates," "plans," "intends," "projects," "indicates," and similar expressions. These statements are not guarantees of future performance and involve a number of risks, uncertainties and assumptions. Many factors, including those discussed more fully elsewhere in this release and in documents filed with the Securities and Exchange Commission by Newpark, particularly its Annual Report on Form 10-K for the year ended December 31, 2015, as well as others, could cause results to differ materially from those expressed in, or implied by, these statements. These risk factors include, but are not limited to, risks related to the worldwide oil and natural gas industry, our customer concentration and reliance on the U.S. exploration and production market, the cost and continued availability of borrowed funds including noncompliance with debt covenants and our ability to re-negotiate our existing revolving credit facility, our international operations, operating hazards present in the oil and natural gas industry, our ability to execute our business strategy and make successful business acquisitions and capital investments, the availability of raw materials and skilled personnel, our market competition, legal and regulatory matters, including environmental regulations, inherent limitations in insurance coverage, potential impairments of long-lived intangible assets, technological developments in our industry, our exposure to cybersecurity breaches or business system disruptions, and the impact of severe weather, particularly in the U.S. Gulf Coast. Newpark's filings with the Securities and Exchange Commission can be obtained at no charge at www.sec.gov, as well as through our website at www.newpark.com. 3 Newpark Resources, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, December 31, March 31, (In thousands, except per share data) Revenues $ 114,544 $ 150,587 $ 208,464 Cost of revenues 111,573 141,941 176,634 Selling, general and administrative expenses 23,492 25,232 25,978 Other operating income, net ) ) ) Impairments and other charges - 78,345 - Operating income (loss) ) ) 6,128 Foreign currency exchange (gain) loss ) ) 1,564 Interest expense, net 2,081 2,503 2,255 Gain on extinguishment of debt ) - - Income (loss) from operations before income taxes ) ) 2,309 Provision (benefit) for income taxes ) ) 1,316 Net income (loss) $ ) $ ) $ 993 Income (loss) per common share -basic: $ ) $ ) $ 0.01 Income (loss) per common share -diluted: $ ) $ ) $ 0.01 Calculation of Diluted EPS: Net income (loss) $ ) $ ) $ 993 Assumed conversion of Senior Notes - - - Adjusted net income (loss) $ ) $ ) $ 993 Weighted average number of common shares outstanding-basic 83,258 83,072 82,299 Add: Dilutive effect of stock options and restricted stock awards - - 1,505 Dilutive effect of Senior Notes - - - Diluted weighted average number of common shares outstanding 83,258 83,072 83,804 Income (loss) per common share - diluted $ ) $ ) $ 0.01 Note: For the first quarter of 2016 and fourth quarter of 2015, we excluded all potentially dilutive stock options and restricted stock as well as the assumed conversion of the Senior Notes in calculating diluted earnings per share due to the net losses incurred for these periods as the effect was anti-dilutive. For the first quarter of 2015, we excluded the assumed conversion of the Senior Notes in calculating diluted earnings per share as the effect was anti-dilutive for the period. 4 Newpark Resources, Inc. Operating Segment Results (Unaudited) Three Months Ended March 31, December 31, March 31, (In thousands) Revenues Fluids systems $ 98,651 $ 130,125 $ 171,902 Mats and integrated services 15,893 20,462 36,562 Total revenues $ 114,544 $ 150,587 $ 208,464 Operating income (loss) Fluids systems $ ) $ ) $ ) Mats and integrated services 3,736 2,875 15,647 Corporate office ) ) ) Total operating income (loss) $ ) $ ) $ 6,128 Segment operating margin Fluids systems (15.4% ) (64.2% ) (1.0% ) Mats and integrated services % % % 5 Newpark Resources, Inc. Consolidated Balance Sheets (Unaudited) March 31, December 31, (In thousands, except share data) ASSETS Cash and cash equivalents $ 82,534 $ 107,138 Receivables, net 188,451 206,364 Inventories 154,638 163,657 Prepaid expenses and other current assets 27,807 29,219 Total current assets 453,430 506,378 Property, plant and equipment, net 312,466 307,632 Goodwill 18,890 19,009 Other intangible assets, net 10,089 11,051 Deferred tax assets 2,095 1,821 Other assets 2,919 3,002 Total assets $ 799,889 $ 848,893 LIABILITIES AND STOCKHOLDERS’ EQUITY Short-term debt $ 5,521 $ 7,382 Accounts payable 52,034 72,211 Accrued liabilities 35,639 45,835 Total current liabilities 93,194 125,428 Long-term debt, less current portion 160,289 171,211 Deferred tax liabilities 26,272 26,368 Other noncurrent liabilities 5,291 5,627 Total liabilities 285,046 328,634 Commitments and contingencies Common stock, $0.01 par value, 200,000,000 shares authorized and 99,342,156 and 99,377,391 shares issued, respectively 993 994 Paid-in capital 536,459 533,746 Accumulated other comprehensive loss ) ) Retained earnings 158,488 171,788 Treasury stock, at cost; 15,238,028 and 15,302,345 shares, respectively ) ) Total stockholders’ equity 514,843 520,259 Total liabilities and stockholders' equity $ 799,889 $ 848,893 6 Newpark Resources, Inc. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, (In thousands) Cash flows from operating activities: Net income (loss) $ ) $ 993 Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization 9,573 10,527 Stock-based compensation expense 2,974 2,964 Provision for deferred income taxes ) 1,775 Net provision for doubtful accounts 528 721 (Gain) loss on sale of assets ) 11 Gain on extinguishment of debt ) - Excess tax benefit from stock-based compensation - ) Change in assets and liabilities: Decrease in receivables 27,606 45,869 Decrease in inventories 10,630 7,620 (Increase) decrease in other assets 1,667 ) Decrease in accounts payable ) ) Decrease in accrued liabilities and other ) ) Net cash provided by (used in) operating activities ) 31,596 Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of property, plant and equipment 1,450 298 Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings on lines of credit 2,479 1,906 Payments on lines of credit ) ) Purchase of senior notes ) - Debt issuance costs - ) Other financing activities (3 ) ) Proceeds from employee stock plans - 305 Excess tax benefit from stock-based compensation - 16 Net cash used in financing activities ) ) Effect of exchange rate changes on cash 1,845 ) Net increase (decrease) in cash and cash equivalents ) 6,640 Cash and cash equivalents at beginning of year 107,138 85,052 Cash and cash equivalents at end of period $ 82,534 $ 91,692 ### 7
